Citation Nr: 0535057	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  02-15 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 30 percent for defective 
vision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Counsel






INTRODUCTION

The veteran served on active duty from April 1951 to December 
1956.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 RO decision which denied a rating higher 
than 30 percent for defective vision.  In November 2003, the 
Board remanded the claim to the RO for additional compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. § 5100 et seq.).  These actions have 
been accomplished, and the case has now been returned to the 
Board.

The Board notes that the original appeal to the Board also 
included a claim for a rating higher than 10 percent for 
organic brain syndrome.  However, in a March 2005 decision, 
the RO granted a 100 percent rating for this condition.  As 
this decision represents a complete grant of the benefits 
sought on appeal for this issue, this issue is no longer 
before the Board.


FINDING OF FACT

The veteran has left eye visual acuity which is limited to 
light perception only, and right eye visual acuity which is 
not worse than 20/40.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for 
defective vision have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.84a, Diagnostic Code 6070 
(2005).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters - The Veterans Claims Assistance Act 
of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with a VCAA notice letter in 
February 2004 that informed him of the type of information 
and evidence necessary to substantiate his claim.  In 
addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the supplemental statement 
of the case (SSOC), he was provided with specific information 
as to why this particular claim was being denied, and of the 
evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letter from February 2004 notified the veteran of 
his and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  More specifically, 
the letter explained that VA would help him get such things 
as medical records, employment records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letter from February 2004 contained a 
specific request that the veteran provide additional evidence 
in support of his claim.  He was asked to tell VA about any 
other records that might exist to support his claim, and was 
informed that he should send information describing such 
additional evidence or the evidence itself to the RO.  In 
addition, he was supplied with the complete text of 38 C.F.R. 
§ 3.159 by way of an SSOC dated in March 2005.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letter provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005) and Mayfield, supra.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  The duty 
to assist includes obtaining records of relevant treatment at 
VA facilities, and any other relevant records held by any 
Federal department or agency identified by the appellant.  If 
VA is unable to obtain records identified by the appellant, 
VA must notify him of the identity of the records that were 
not obtained, explain the efforts taken to obtain the 
records, and describe any further action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claim under 
the VCAA.  VA examinations have been provided which address 
the claim.  Service, VA, and private medical records have 
been associated with the claims file, and there do not appear 
to be any outstanding medical records that are relevant to 
this appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Increased rating for defective vision

The appellant seeks a rating higher than 30 percent for his 
service-connected defective vision. 

When rating the veteran's service-connected disability, the 
entire medical history must be considered.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the present 
level of disability is of primary concern in a claim for an 
increased rating; the more recent evidence is generally the 
most relevant in such a claim.  Francisco v. Brown, 7 Vet. 
App. 55 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  
Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.

Loss of use or blindness of one eye, having only light 
perception, will be held to exist when there is inability to 
recognize test letters at 1 foot (.30 m.) and when further 
examination of the eyes reveals that perception of objects, 
hand movements, or counting fingers cannot be accomplished at 
3 feet (.91 m.), with lesser extents of visions, particularly 
perception of objects, hand movements, or counting fingers at 
distances less than 3 feet (.91 m.), being considered of 
negligible utility.  38 C.F.R. § 4.79.

Blindness in one eye, having only light perception, will be 
considered 30 percent disabling if visual acuity in the other 
eye is 20/40 or better.  38 C.F.R. § 4.84a, Diagnostic Code 
6070.

A 40 percent rating, or higher, is warranted only if there is 
anatomical loss of the eye and visual acuity in the other eye 
is 20/40 or worse, if there is blindness in one eye and 
visual acuity of 20/50 or worse in the other eye, or in the 
event of enucleation.  38 C.F.R. §§ 4.80, 4.84a, Diagnostic 
Codes 6066, 6069.

The veteran was granted service connection for defective 
vision in a July 1959 RO decision.  A 30 percent rating was 
assigned for the condition at that time, and has been in 
effect since then.

VA outpatient treatment records from August 1999 show 
corrected visual acuity of 20/20 in the right eye and 3/600 
in the left eye.  It was noted that the veteran was blind in 
the left eye.  Treatment notes from January 2000 indicate 
that he was only able to see light out of his left eye.  In 
July 2001, he was noted as having corrected visual acuity of 
20/20 in the right eye and 2/80 in the left eye.  

In July 2001, the veteran was given a VA eye examination.  He 
reported that his left eye had been blind since trauma in 
1953, and his right eye had trouble from sunlight.  It was 
indicated that uncorrected visual acuity in the right eye was 
20/150- and in the left eye was 20/100 at two feet.  
Corrected distance vision in the right eye was 20/20 and in 
the left eye was 20/100 at two feet and was not improved with 
lenses.  Uncorrected near vision in the right eye was 20/200 
but correctable to 20/20 with lens.  The veteran was unable 
to see visual charts with and without correction in the left 
eye.  The examiner's impression was that reduced vision in 
the left eye was due to optic atrophy that could not be 
corrected with lenses, but right eye vision was normal with 
correction.

In January 2005, the veteran was again given a VA eye 
examination.  Uncorrected right eye near vision was 20/60, 
and corrected right eye near vision was 20/25-.  Uncorrected 
right eye far vision was 20/30+1, and corrected right eye far 
vision was 20/25-2.  Left eye vision was unable to be tested 
for both uncorrected and corrected near vision.  Left eye 
vision uncorrected and corrected was 1/300 at far.  It was 
indicated that left eye visual acuity was worse than 5/200.  
The examiner's diagnosis was vision loss due to optic 
atrophy.

The percentage evaluation for impairment of visual acuity 
will be found from Table V by intersecting the horizontal row 
appropriate for the Snellen index for one eye and the 
vertical column appropriate to the Snellen index of the other 
eye.  38 C.F.R. § 4.83a.

The evidence shows that the veteran is blind in his left eye, 
having light perception only.  With respect to his right eye 
visual acuity, which must be determined in order to evaluate 
the proper disability rating under 38 C.F.R. § 4.84a, Table 
V, the record reflects that all of the veteran's right eye 
visual acuity scores, including the most recent scores, are 
20/40 or better.  Thus the Board finds, for the purpose of 
determining the appropriate disability rating for 
diminishment of central visual acuity under 38 C.F.R. § 
4.84a, Table V, that the evidence establishes that the 
veteran's right eye visual acuity is no worse than 20/40.

Based on the medical findings of light perception only for 
the left eye and 20/40 for the right eye, 38 C.F.R. § 4.84a, 
Table V produces a disability percentage rating of 30 percent 
under Diagnostic Code 6070.  The Board accordingly concludes 
that the veteran is not entitled to a rating in excess of 30 
percent for his service-connected defective vision disability 
under Diagnostic Code 6070.

The Board has considered whether the veteran's defective 
vision disability could be evaluated under any other 
diagnostic codes, but finds that a rating higher than 30 
percent is not warranted under any diagnostic code.  
Initially, the Board notes that service connection has not 
been granted for glaucoma and cataracts.  As the veteran 
clearly retains both eyes, the provisions of 38 C.F.R. § 
4.84a, Diagnostic Code 6066, are not for application.  In 
addition, as there is no evidence suggesting impairment of 
ocular muscle function, the provisions of 38 C.F.R. § 4.84a, 
Diagnostic Code 6090, are also not for application.  Finally, 
impairment of field of vision warranting a rating higher than 
30 percent under 38 C.F.R. § 4.84a, Diagnostic Code 6080, is 
also not shown by the evidence of record.

Therefore, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for a rating in 
excess of 30 percent for his service-connected defective 
vision.  Visual impairment consisting of blindness or light 
perception only in the left eye, combined with 20/40 vision 
in the right eye, warrants a 30 percent disability rating.  
38 C.F.R. § 4.84a, Diagnostic Code 6070.  A higher rating is 
not warranted under other diagnostic codes.  Accordingly, a 
rating in excess of 30 percent is not for assignment.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  
  

ORDER

Entitlement to a rating higher than 30 percent for defective 
vision is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


